Citation Nr: 0930023	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  

A hearing was conducted at the Winston-Salem RO in June 2007 
by the use of video conferencing equipment with Kathleen 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case, sitting in Washington, D.C.  A transcript of 
this hearing is in the Veteran's claims folder.

In January 2008, the Board reopened the claim for entitlement 
to service connection for a low back disability.  Having 
reopened the claim, the Board determined that additional 
development was necessary before a decision could be reached 
on the merits of the claim, and remanded the matter for 
further development.  An August 2008 VA examination was 
obtained pursuant to the remand.  Thereafter, the Board 
determined that another medical opinion was necessary and 
ordered a VHA opinion.  In April 2009, a VHA opinion was 
obtained.  The Board finds that the opinion addresses the 
relevant issues necessary to reach a decision on this matter.  
Thus, the Board finds that the August 2008 VA examination and 
April 2009 VHA opinion are adequate upon which to base a 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A low back disability has not been shown to be casually 
or etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in June 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in December 2004.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed in connection with the Veteran's claim.  
The Veteran underwent a VA examination in August 2008 and a 
VHA opinion was obtained in April 2009.  Both reports, when 
considered along with the remainder of the evidence in the 
Veteran's claims file, are adequate upon which to base a 
determination.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


BACKGROUND

On his July 1987 enlistment examination, the Veteran was 
noted to have right dorsal scoliosis with mild pelvic tilt.  
A July 1987 medical record reflected that he had right dorsal 
scoliosis with pelvic tilt.  The scoliosis was noted to be 
less than 10 degrees.  In October 1988 he had assessments of 
probable acute lumbar strain and acute lumbosacral 
sprain/spasm; complaints of chronic back pain in September 
1993; and complaints of a back injury in March 1994.  A March 
1995 periodic examination did not note scoliosis and the 
Veteran did not complain of recurrent back pain on his report 
of medical history.  Additionally, the service treatment 
records showed a January 1997 assessment of chronic back 
pain; February 1997 assessments of lower back pain with 
radicular signs and symptoms and lumbar syndrome; and records 
reflecting that the Veteran attended a back care class in 
March 1997.  On his February 1997 report of medical history, 
the Veteran marked recurrent back pain and the examiner 
indicated that he had scoliosis and an abnormal spine on the 
accompanying separation examination.  

A post-service April 1997 VA examination recorded the 
Veteran's complaints of low back pain, but found no 
abnormalities.  A lumbosacral spine x-ray found a normal 
lumbosacral spine radiographically.  VA treatment records 
dated from 1997 to 2000 reflected diagnoses of chronic low 
back pain in September 1999 and muscle strain in October 
2000.  Private treatment records from L.M.C. dated from 1999 
to November 2000 and from 2001 to 2004 contained an October 
2000 assessment of lumbosacral sprain and the Veteran 
reported a history of back pain that dated back to the 
military, acute low back strain following a car accident in 
May 2001, and complaints of back pain from 2002 to 2003.  A 
July 2002 VA entry noted complaints of low back pain.  An 
October 2005 MRI from private hospital R.C.H. had an 
impression of bilateral spondylolysis at L5, central disc 
protrusions at L4-L5 and L5-S1, and chronic anterior loss of 
height at L1.  In a November 2005 letter, private Dr. D.S.R. 
opined that the Veteran's lower back condition appeared to be 
due to an old military injury.  Further, Dr. D.S.R. commented 
that the Veteran's back was worsening and might continue to 
worsen.  

In August 2008, the Veteran underwent a VA examination.  X-
rays showed spondylolysis at L5 without evidence of 
spondylolisthesis and degenerative disc disease at L5, S1 
with disc space narrowing and osteophytes with well preserved 
vertebral heights.  The impression was degenerative disc 
disease at L5, S1 with spondylolysis at L5, S1.  

The examiner commented on the Veteran's service treatment 
records as follows.  He noted that the July 1987 evaluation 
of dorsal scoliosis stated that it was less than 10 degrees.  
He commented that there has to be curvature of 10 degrees or 
more to be considered scoliosis.  Consequently, he concluded 
that the Veteran did not have scoliosis and that the 
curvature of less than 10 degrees was normal variation.  The 
examiner added that in July 1987, the service treatment 
records showed that the Veteran was playing basketball 
without any problems and had no back complaints.  In October 
1988, there was some acute low back pain after lifting 
weights and the diagnosis was acute strain which resolved 
with no problems.  In March 1994, there was a notation that 
he had problems with his back while on ship, which had 
resolved.  The next complaint of a back problem was in 
January 1997.  However, this was his upper back, not his 
lower back.  In February 1997, an orthopedic examination 
revealed tenderness to palpation in the rhomboids and over 
the spinous process in the lumbosacral region; otherwise 
normal examination.  The Veteran was sent to back school for 
schooling in proper body mechanics, general conditioning 
exercises, and then was returned to duty.  A February 1997 
medical board report found him fit for limited duty.  The 
examiner found of particular note that the Veteran had 
several episodes of low back pain with spasms but otherwise 
normal examinations with the diagnosis of lumbosacral strain.  
There was normal motion with no evidence of motor neurologic 
findings.  

The examiner noted that there was no evidence of 
spondylolysis or spondylolisthesis documented in service.  In 
fact, x-rays taken during the April 1997 VA examination after 
the Veteran's separation from service showed five lumbar type 
vertebras with normal alignment; well maintained SI joints, 
vertebral body heights, intervertebral disc heights; and no 
acute bony pathology.  Specifically, there was no 
spondylolysis.  Records dated in November 2000 reflected that 
the Veteran was out of work due to back pain.  In May 2001, 
he was involved in a motor vehicle accident and complained of 
low back pain.  The October 2005 MRI report indicated some 
question of mild anterior compression at L1, bilateral 
spondylolysis at L5 with central bulging disc at L4-5 and L5, 
S1 with no mass affect on the neural elements.  

The examiner determined that although the Veteran did have 
some minor complaints of intermittent muscle spasms and low 
back strain while in service, he did not have spondylolysis, 
spondylolisthesis, or degenerative disc disease (DDD) in 
service.  The only history of any significant injury was the 
motor vehicle accident in May 2001, four years after 
separation from service.  The examiner concluded that the 
motor vehicle accident was the direct result of the Veteran's 
current back condition and that the lumbar spine was not 
service connected or service aggravated.  

The April 2009 VHA opinion was provided by an orthopedic 
surgeon.  After a review of the Veteran's claims file, the 
examiner concluded that it was unlikely that the current 
degenerative disc disease and spondylolysis is the result of 
injury, illness, or aggravation of conditions during active 
service.  

The examiner noted that the Veteran was found to have a right 
dorsal (thoracic) scoliosis and mild pelvic tilt upon his 
entrance to service.  The orthopedic surgeon at the time 
measured the thoracic curve at less than 10 degrees, and 
found the hip and pelvis level and the Veteran's head in the 
midline, which the examiner found suggestive of a mild 
idiopathic scoliosis which was of no consequence.  The 
examiner stated that most scoliosis does not cause pain, and 
only if the curve is accelerating or exceeds 20 degrees of 
angulation is any intervention considered.  Routine military 
duties do not aggravate what is generally considered to be a 
developmental defect.  A scoliosis is usually stable and will 
not progress after the individual stops growing, which in 
males is usually between 15 and 18 years old.  The examiner 
noted that the Veteran's subsequent service treatment records 
failed to note anything at all or only a mild curve.  

The examiner provided a discussion of spondylolysis which is 
as follows.  Spondylolysis is a defect in the pars 
interarticularis portion of the posterior portion (lamina) of 
the vertebra.  The pars act as support columns for the joints 
connecting one vertebra to another.  These defects may be 
developmental, but most are acquired from trauma, or as 
stress fractures from repetitive motion.  Pars defects are 
more common in males than females (2.4:1) and most frequently 
seen in adolescence as overuse injuries.  The next most 
common time acquired pars defects is seen is in the fourth 
decade, more often from a single injury such as a fall or 
motor vehicle accident.  It is possible to acquire a 
bilateral pars defect in the presence of a degenerative disc, 
in that since the disc dries up and starts to crumble, the 
stress that the disc was carrying is now transferred to the 
posterior joints of the spine and on to the pars 
interarticularis allowing repeated stresses, lifting, 
climbing, etc. to cause the pars to fracture.  

The examiner stated that the Veteran had no evidence of a 
pars defect or disease until 2005.  The 2005 MRI was read as 
showing only central disc bulges at L4-5 and L5-S1.  This 
finding can be a variation of normal or it can indicate a 
disc that is beginning to degenerate.  It was not until the 
August 2008 VA examination that the Veteran received a 
diagnosis of DDD.  At age 47, he had about a 25-40 percent 
chance of having a degenerative disc, even without trauma.  
The examiner found no evidence in the service treatment 
records to support any diagnosis other than intermittent 
mechanical low back pain.  Acute lumbar sprain seemed to be 
the common diagnosis, and it is by definition self limiting 
(3-10 days), and does not portend future episodes of pain or 
disability.  The examiner added that the February 1997 
diagnosis of lumbar pain with radicular signs and symptoms 
was in error.  The examination suggested that the deep tendon 
reflexes were symmetrical, the straight leg raising test was 
negative, and there was no muscle atrophy or weakness.  The 
examiner determined that this indicated that while the pain 
pattern may have suggested radiculopathy, there were no 
radicular signs.  The inference he drew was that there was no 
significant irritation of a nerve root such as would be seen 
in a herniated disc.  

In sum, the examiner concluded that the conditions of DDD and 
spondylolysis in all likelihood exist due to his age, 
activities, possibly smoking, possibly genetics, but these 
two diagnoses are not related to his diagnoses of dorsal 
scoliosis and pelvic tilt, and it is unlikely that there is 
any connection to the Veteran's military service.  





LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a low 
back disability.  As reflected above, there was a finding of 
right dorsal scoliosis with mild pelvic tilt on the July 1987 
enlistment examination.  However, as explained by both the 
August 2008 and April 2009 examiners, the degree of curvature 
the Veteran was noted to have on entrance is considered 
within normal limits and the Veteran did not have scoliosis.  
Consequently, as the aforementioned medical evidence 
indicated that the Veteran did not have an abnormal spine on 
service entrance, the Board will consider the Veteran as 
having been in sound condition at entrance.  38 C.F.R. 
§ 3.304(b).  

As noted above, the Veteran had back related complaints 
during service.  Although the Veteran indicated that he had 
recurrent back pain on his February 1997 report of medical 
history, there was no diagnosis of a back disability on the 
separation examination in addition to the notation that the 
Veteran had scoliosis.  

The Board finds it significant that although the Veteran 
complained of low back pain during his post-service April 
1997 VA examination, his lumbosacral spine x-ray showed a 
normal lumbosacral spine.  Importantly, no abnormalities were 
found.  In fact, although the Veteran had diagnoses of 
chronic low back pain, strain, and sprain during service and 
from 1999 to 2003, the Board finds it noteworthy that his 
first diagnosis of spondylolysis at L5, central disc 
protrusions at L4-L5 and L5-S1, and chronic anterior loss of 
height at L1 was not until 2005, approximately eight years 
after his separation from service.  

Most importantly, the Board finds it significant that after 
reviewing the Veteran's claims file, two examiners determined 
that the symptomatology the Veteran experienced during 
service was not related to his current low back disability.  
The Board affords the opinions of the August 2008 and April 
2009 examiners great probative weight as they are based on a 
thorough review of all of the relevant medical evidence and 
were supported by detailed rationale, to include a discussion 
of the development of spondylolysis.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Both examiners specifically referenced 
individual service treatment records and explained their 
significance in relationship to the Veteran's current low 
back disability.  In particular, the August 2008 VA examiner 
noted that the April 1997 VA examination x-rays showed five 
lumbar type vertebras with normal alignment; well maintained 
SI joints, vertebral body heights, intervetebral disc 
heights; no acute bony pathology, and no spondylolysis.  This 
examiner explained that although the Veteran had complaints 
of intermittent muscle spasms and low back strain in service, 
he did not have spondylolysis, spondylolisthesis, or DDD in 
service.  The examiner felt that the motor vehicle accident 
the Veteran was involved in 2001 was the cause of the 
Veteran's current low back disability as it was the only 
significant injury of record.  

In the April 2009 opinion, the orthopedic surgeon who 
rendered the opinion provided a thorough explanation of the 
development of spondylolysis.  The Board finds the examiner's 
conclusion that there was no evidence in the service 
treatment records to support any diagnosis other than 
intermittent mechanical low back pain to be persuasive.  The 
examiner explained his conclusion by noting that acute lumbar 
sprain is by definition self limiting and does not portend 
future episodes of pain or disability.  Moreover, the Board 
finds the examiner's finding that the in-service February 
1997 diagnosis of lumbar pain with radicular signs and 
symptoms was in error to also be persuasive as he explained 
that the objective findings did not indicate a herniated 
disc.  Further, the examiner's notation that there was no 
evidence of a pars defect or disease until 2005 and even that 
MRI could be interpreted as a variation of normal or as a 
disc that is beginning to degenerate also weighs against 
either beginning during service.  Lastly, the conclusion that 
at his age the Veteran already had a 25-40 percent chance of 
having a degenerative disc, even without trauma, is more 
persuasive evidence against his claim.  

Although the Board acknowledges Dr. D.S.R.'s November 2005 
opinion that the Veteran's lower back condition appeared to 
be due to an old military injury, it is assigned little 
probative weight.  There is no indication that Dr. D.S.R. 
reviewed the Veteran's relevant medical history when 
rendering the opinion, nor is there any explanation regarding 
how he arrived at his conclusion.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Consequently, the Board affords the 
opinions of the August 2008 and April 2009 examiners more 
probative value.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995).

In conclusion, the Board finds that the more persuasive 
medical evidence of record does not indicate that the 
Veteran's current low back disability is related to his 
service.  Although the Veteran might sincerely believe that 
his low back disability is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As such, service connection for a low 
back disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


